NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                     2007-7298


                                 RITA L. DICARLO,

                                                    Claimant-Appellant,

                                          v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                    Respondent-Appellee.

      Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, argued for
claimant-appellant.

       Kyle E. Chadwick, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. On the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General;
Jeanne E. Davidson, Director, Todd M. Hughes, Deputy Director; and Marla T.
Conneely, Trial Attorney. Of counsel on the brief were Michael J. Timinski, Deputy
Assistant General Counsel; and Martin J. Sendek, Staff Attorney, Office of the General
Counsel, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Bruce E. Kasold
                   NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2007-7298

                                RITA L. DICARLO,

                                                     Claimant-Appellant,

                                        v.

               JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                     Respondent-Appellee.




                                Judgment

ON APPEAL from the United States Court of Appeals for Veterans Claims

in CASE NO(S).03-629


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, Circuit Judge, ARCHER, Senior Circuit Judge, and PROST,
Circuit Judge.)


                          AFFIRMED. See Fed. Cir. R.36


                                      ENTERED BY ORDER OF THE COURT


DATED: June 9, 008                    /s/ Jan Horbaly
                                      Jan Horbaly, Clerk